DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kwon (US 9,166,063 B2) teaches a memory cell comprising three transistors connected in series. The cell includes a selection transistor 110, a first charge trap transistor 210, and second charge trap transistor 220, see Fig. 1
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation: memory cell array consisting of two-bit memory cell structures and used for storing a weight matrix of a neural network, and the two-bit memory cell; each memory cell array is used to store weights of input signals of a layer of the neural network; the number of columns of the array corresponds to the number of nodes of the layer of the neural network; the memory cells in the same column of the array are used to store weights linked to the same neural node in the neural network from different input signal links of a previous layer; voltage signals on the word lines in the same row correspond to input signals from the previous layer; the memory cells in the same row but different columns correspond to weights of the signal from the same node of the previous layer linked to different neural nodes of current layer of the neural network; in the structure of the array, two-bit memory cells in the same column are connected in series; charge storage transistors on the same word line signal line in the same row are connected in parallel to form a storage page; the same storage page stores weights with the same sign, and all the storage pages are divided into two groups corresponding to the storage transistors in left and right sides of the memory cell; input terminals in the same column of the memory cell array are connected to a high voltage page buffer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824